Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4 and 6-18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Prior art references Pantermuehl et al (US 5,456,325) and Gendron (US 3,530,947) are found to most closely resemble the claimed invention. 
Pantermuehl discloses:
a vibration generator for a drilling installation, said generator comprising:
a housing (3); at least one rotation body (53, see Figure 6 with element highlighted in red); 

    PNG
    media_image1.png
    190
    318
    media_image1.png
    Greyscale

a suspension (54) by means of which the rotation body is suspended rotatably within the housing, the mass centre of the rotation body being eccentric with respect to the rotation axis of the suspension; and 
a drive (51) for rotating the rotation body (Figure 6 illustrates the mass centre of the rotation body being offset from, or eccentric from the axis of rotation);
wherein the housing holds a fluid (it is fluid-tight according to Column 4, Line 50; one of ordinary skill in the art would understand that air or some liquid would be present - both of which are considered fluids) which is in contact with the rotation body whereby relative rotation between the rotation body and the fluid generates a flow resistance and in that the rotation body comprises flow resistance reduction means (element 53 comprises flat sections, these flat sections are understood to experience fluid resistance when they are rotated; the edges of element 53 are beveled, constituting flow resistance reduction means); and
wherein the rotation body (53) comprises at least one edge (Figure 6 illustrates two flat surfaces as claimed, each of which has a beveled edge at the ends) oriented transversely with respect to the rotational direction, said at least one edge being provided with said flow resistance reduction means (This is understood to meet the claim limitation "at least one edge".) 
    PNG
    media_image2.png
    299
    775
    media_image2.png
    Greyscale

Pantermeuhl fails to specify wherein the circumference of the rotation body is fully circular.
It has been generally held that a change is shape is an obvious design choice well within the skill of one of ordinary skill in the art. 
Additionally, Gendron teaches such a circularly shaped rotation body (Figures 7 and 8).
However, if we are to teach the circular shaped rotation body of Gendron to the system of Pantermeuhl, it would strip away the at least one edge provided with claimed flow resistance reduction means.
Neither Pantermeuhl, nor Gendron, nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, wherein the rotation body is fully circular, as well as exhibiting the transversely oriented edges which provide flow resistance reduction means.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON L LEMBO/
Primary Examiner
Art Unit 3679